Title: To James Madison from Abraham Smith, [ca. 14 July 1815]
From: Smith, Abraham
To: Madison, James


                    
                        [ca. 14 July 1815]
                    
                    The Petition of Abraham Smith of the county of Erie and State of Pennsylvania (farmer) Humbly Sheweth—
                    That your petitioner is the unhappy father of Henry Smith late a private Soldier in the fourth United States Rifle Regiment, now an exile from his duty his country and friends by his own act having in an evil hour deserted the service on the 30th. day of January last.
                    That your petitioner has lately received from his said son a

communication informing that his present abode is in upper Canada, expressing contrision for his precipitate offence, and an earnest desire to return to his native aliegiance and promising by his future good conduct as far as in him lies to attone for his transgression.
                    Far from offering in Justification of his son any allegation whatever he will offer none even in excuse; his offense is gross and abhorrent to your petitioner. He begs leave as a slight paliation merely to State that he was young, inexperienced, and Susceptable—that from the best information your petitioner has been able to obtain he was brave dutiful and faithful until the day on which he disappeared. He was of an athletic frame, and hardy constitution which your petitioner is informed were exerted in the line of his duty while he served having fought in most or all of the battles of the Niagara. He had Served about one year in a few days more would have been honorably discharged, when his arrearages of pay and bounty land would have afforded him a handsome begining in useful life. These boons, he forfeited in exchange only for an indefinite banishment from his country, his dearest connexions and Kindred. In these circumstances, as well as in his present professions of grief, the father flatters himself may be discerned some ground for the hope he so fondly cherishes that the act of desertion in this case was rather rash and inconsiderate, than deliberate and wicked.
                    With these views and prompted by the hope that returning usefulness may be a consequence of lenity as well as by the feelings of a father, a mother and their remaining children your petitioner ventures to supplicate of your clemency alone a pardon for the prodigal, upon such condition as your excellency shall see fit—And your petitioner will pray
                    
                        
                            Abrm: Smith
                        
                    
                